441 F.2d 1157
UNITED STATES of America, Appellee,v.Robert Theodore OAKCRUM, Appellant.
No. 15134.
United States Court of Appeals, Fourth Circuit.
April 30, 1971.

John F. Rutledge, Arlington, Va., on brief, for appellant.
Brian P. Gettins, U. S. Atty., and Gilbert K. Davis, Asst. U. S. Atty., on brief, for appellee.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Robert Theodore Oakcrum appeals from his convictions of possession and interstate transportation of a firearm ('a sawed-off shotgun') not registered under the National Firearms Act, in violation of 26 U.S.C. Secs. 5861(d) and (j).  Upon appeal, Oakcrum contends:  (1) that the registration provisions of the Act are an unconstitutional infringement upon the Fifth Amendment privilege against self-incrimination; (2) that the evidence was insufficient to show possession or interstate transportation of the firearm in question; and (3) that the sentences were excessive.


2
Appellant's constitutional challenge to the Act has been foreclosed by the Supreme Court's recent decision in United States v. Freed, 401 U.S. 601, 91 S.Ct. 1112, 28 L.Ed.2d 356 (1971), wherein the Court held that the Act does not violate the self-incrimination provision of the Fifth Amendment.


3
We find no merit in appellant's other contentions.  Clearly there was sufficient evidence to show possession and interstate transportation of the firearm.  The sentences imposed were well within the statutory limits and there is no reason to disturb them as we perceive no abuse of discretion by the sentencing court.


4
Affirmed.